 

 

a ———_——

 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 1 of 36

 

 

 

 

 

p\le tole Wie 1)

UNITED STATES DISTRICT COURT \\ SEP - 9 7020
SOUTHERN DISTRICT OF NEW YORK | , i
(FOLEY SQUARE) PRO SE OFFICE
SWEIGERT CIVIL CASE #:
V. 1:18-CV-08653-VEC |
GOODMAN JUDGE VALERIE E. CAPRONI |
And MAGISTRATE STEWART D. AARON |
MULTISYSTEM DESIGN, INC. (MSDN),

A NEW YORK CHARTERED

CORPORATION [PROPOSED] !

 

 

PLAINITIFF’S VERIFIED SUPPLEMENTAL COMPLAINT
WITH REQUEST FOR INJUNCTIVE RELIEF

(PROPOSED AND CORRECTED{REPLACES DKT. 144 #1)

STATEMENT AND VERIFICATION
This pleading is true to the knowledge of the undersigned, except as to matters alleged on
information and belief, and that as to matters that the undersigned believe are true. See N.Y.

C.P.L.R. 3020. So sworn under the penalties of perjury.

Signed under penalty of perjury,

VGo.Sat

: D. George Sweigert,
c/o General Delivery

Rough and Ready, CA 95975
Spoliation-notice@mailbox.org

DS. 3p. 2

 
 

 

 

 

 

 

 

— PP ET nee to —— — —_—— ne

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 2 of 36

INTRODUCTION .-
On 09/01/2020 Dkt. 145, Defendant’s COUNTERCLAIM (CC) VERIFIED AMENDED
COMPLAINT was docketed, this was the third COUNTERCLAIM (3CC) proffered by the
Defendant (Def.).
The Plaintiff/undersigned hereby accepts the version of facts and case history as expressed in
ORDER AND OPINION 09/17/2018 Dkt. 27, ORDER TO SHOW CAUSE 11/16/2018 Dkt. 65,
MEMORANDUM AND ORDER 08/20/2019 Dkt. 87, ORDER 08/03/2020 Dkt. 140 and
ORDER 08/19/2020 Dkt. 143.
This supplemental complaint incorporates by reference the factual and legal allegations of the
Plaintiffs’ Second Amended Complaint (Dkt. 88) filed 09/11/2019 (SAC) and raises new
allegations based on events, linked to the allegations of the SAC (Dkt. 88).
Pursuant to Fed. R. Civ. Proc. Rule 15(d), the Plaintiff files this supplemental complaint as a
continuation of his challenge to the unfair business practices, slander, fraud, defamation per se,
libel and invasion privacy perpetrated by the Def. and his CROWDSOURCE THE TRUTH ™
social media empire relying on a federal trademark issued to Multisystem Design, INC. (MSDI),
a New York State (N.Y.S.) chartered corporation. It is necessary to add the business entity
operated by Def. as a proper party to this instant lawsuit. As the Court has observed, Def. is
inextricably intertwined with his “CROWDSOURCE THE TRUTH” ™ social media operations
controlled by Def. under the aegis of the NYS chartered MSDI, which owns the US. Patent and
Trademark Office (USPTO) trademark for “CROWDSOURCE THE TRUTH”™. The
U.S.P.T.O. trademark document identifies Jason Goodman as “CEO” of MSDI with the same
address as listed by the Defendant in this instant litigation (252 7th Ave, #6s, New York, NY

10001).
 

 

 

 

— —

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 3 3 of 36

This complaint has been edited for judicial efficiency as a supplemental complaint. This
pleading encompasses the tortuous acts of the Defendant that have occurred since the filing of
the SAC (Dkt. 88).
As stated by this Court in McLean v. Scully, No. 90-2590, 1991 WL 274327 *1 (S.D.N.Y.
December 9, 1991) it is entirely appropriate for new defendants to be added via a Rule 15(d)
supplemental pleading under circumstances such as these. See also, Rodriguez v. Conway, No.
10-6243L, 2011 WL 4829725 *1 (W.D.N.Y. September 6, 2011) (“Supplemental relief may
include the addition of new defendants,” permitting supplemental complaint under Rule 15(d)
adding new party).

BACKGROUND
1. Plaintiff relies on and incorporates the SAC (Dkt. 88) in this matter, which provides an
extensive discussion of the factual and legal background of the tortuous acts of the Defendant.
These supplemental claims are tightly bound to the allegations of the SAC (Dkt. 88).
2, The Def. stated in an e-mail message of 04/11/2020 that he is the “CEO” of Multisystem
Design, INC. (MSDD, which is a New York chartered corporation that holds the trademark
“CROWDSOURCE THE TRUTH” ™.

Oeste Goodean <jaon@2tscentmyidconi> 4/1172020 B00 AM
Toi Dovid George “Acton” Swriget Copy jmemqeesivert®@protonmaiicom and 4 others

Reply Reply all Forweicl = Dekete |

 

An part of Sweigert's origoing horacscrent; hie! initiateti'a lawsuit against. Goodman in- 2018, The chins Swreigert brings
forth now intros YouTube claim are in dispute in this ongaing fawsuil, Swdigert is seeking improper judicial retief.-via his
dertind of YouTube, “YouTube should deny Sweigert's ¢ effert to remove the video content in qaestion until AFTER a
judgement i is saved inv New Vark-City S.BALY, 11B-cv-08653-VEC-SDA Sweigerty. Goadiran_—

Goodmatrix the CEO ef Multimedia Besign, ING the entity wh reat ; —
itipropery ubed by 0 ited his-complaint.te YouTuberes stich,

 
 

Above: Abbreviated e-mail message of Def. Goodman of 04/11/2020
 

 

ee _ —— ———— —

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 4 4 of 36

3. In an e-mail message to the presiding magistrate Hon. Stewart D. Aaaron Def. stated that:

(1) YouTube is his “online business”, (2) the he is “live streaming daily broadcasts”, (3) to an
audience of “85,000 viewers”, and (4) “[o]nline broadcasting is my full time job and primary

source of income”.

) Jason Goodman stu oondeurtiathags 1VaAMOTSSPM e oe ge
To Aanin_NVSDChamberstony Capy David George Acton Sweiget, Tale

Reply = Replyalt Forward Delete =

 

 

beebinparinnte peer Me er ecs Once cticinis have revel sence | t
ee on tir et i he lege conan

 

and present the ‘Feleiant facts: and details: related to shed. light on this hewest dewelipment ancl so ‘the eaitt may cansider
‘these Incls in rendering its dedsion.

“respectfully request that L ven Fecorisider the orderand altow me the time cctendion. | stand reddy to subriit another
rogtion for edentinn af time if that would plaase the court.

Jason.Gobdiman, Deferidant Pro Se -
‘ese nts accameesinen inns Ig wot a valid email acldreds fe’ Deferiant andl his been inappropriately
Above: e-mail message of Def. Goodman of 11/13/2019

4, In fact, the claim in the above e-mail message of “85,000 viewers” is fraudulent. Def.
should have claimed “85,000 subscribers”, or potential viewers. The video podcasts of the Def.
rarely exceed 6,000 to 7,000 “views”. This fraudulent statement to magistrate Aaron indicates
the duplicitous nature of the Def., who is obsessed with portraying his enterprise as a large scale
“news organization”. It is not.
5, Def. Goodman and/or MSDI operates over thirteen (13) social media outlets on such

platforms as YouTube, PATREON, Twitter, Facebook, Dlive, SubscribeStar, etc.) under the

brand known as “CrowdSource The Truth”™ (CSTT). CSTT is a consumer-oriented brand

4

 
 

     

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 5 of 36

that uses advertising in disguise to solicit monies from the public at large via PayPal,
PATREON, SubscribeStar (third party credit card processors) via CSTT’s massive social media
outreach.

6. The Def., through the MSDI entity, acts as a “social influencer” to develop social

consensus for a wide variety of political activities and narratives. To create fake popularity for

CSTT positions, Def. employs fraudulent misrepresentation of the true nature of the views, likes
and number of subscribers attributed to his channel or a podcast video. Def. also deletes
unfavorable comments, deletes unfavorable chat users, and deletes other indicators of dispute
with the CSTT podcast narrative du jour, pushed to at least 500,000 viewers a month.

7. Def. employs Twitter automatic “bot” service and “sock pocket” accounts and other
attificial techniques to create fake phony social media consensus for his CSTT properties.

8. The Attorney General of New York State (N.Y.A.G.) has determined on 01/30/2019 that
such practices of selling fake “likes”, fake “subscribers”, fake “views”, use of “bots” and “sock
puppet accounts” are illegal pursuant to the NYS General Business Law (GBL) §§ 349 — 350.

9. Def. Goodman has maliciously engaged in the smearing of the Plaintiff to create
questions as to the Plaintiffs moral turpitude to ruin his career with concocted outlandish false
statements concerning the Plaintiff, such as: alleged (1) “wife swapping” (sexual activity in
which two or more married couples exchange partners), (2) “deadbeat dad”(people who have
parented a child and intentionally fail to pay child support ordered by a family law court) and(3)
“cyber stalker” (the use of electronic communication to harass or threaten someone with
physical harm), etc. The Plaintiff has never engaged in such activities.

10. In fact, the reverse is true. The Plaintiff is a member of the National Eagle Scout

Association, an honorably discharged veteran of the U.S. Air Force (1979-1983), holds two
 

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 6 of 36

master’s degrees (Project Management and Information Security) and a dozen peer-vetted

industry credentials (see example below).

    
   
  
 

   
 
 

— oar for Certititation in Mometey;
" fevety sate

PWabih &, Mweigert

(nate che nel praia

Certified in Homeland Security -Level FIIs
het af) ee chen art pe lng ent eta alegre, om lorem ep teenieceeie coger
8 ha ct ha Dera Mage ay Wace, bn [fran feerinity ct wf Cobh Le ona -

: a

Above: Plaintiff's credential “Certified in Homeland Security — Level IIT”

    

Foner OR

OM J. aka piles PALS regu LM
eternal

  

11. In the intervening time since filing of the SAC (Dkt. 88), the Plaintiff has self-published

another cyber-security book; Avoiding the Digital Maginot Line: Emergency Manager’s Guide

 

to Modernizing Cyber Resilience: Peer-review copy, ISBN-13: 978-1701824829, 11/12/2019.
This book is presently No. 85 in the public utilities book section of Amazon.

JURISDICTION AND VENUE
12. The Plaintiff relies on the following statues for standing pursuant to NYS GBL §§ 349 —
350, NYS Civil Rights Law §§ 50-51, common law Invasion of Privacy, Defamation,
Defamation Per Se (trade libel) and slander. As both parties are citizens of different states and

the amount in controversy exceeds $75,000.01 diversity exists.

SOLICITATIONS TO THE PUBLIC AT LARGE CONFIRMS JURISDICTION
13. The acts and practices of Def. Goodman in using the commercial trademark
“CROWDSOURCE THE TRUTH” ™ and his 13 social media platforms has a broad impact on

consumers at large. Oswego Laborer’s Local 214 Pension Fund v. Marine Midland Bank, N.A.,

   

 
 
 

 

 

 

 

 
 

.——— ee _———— ————— —— te

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 7 of 36

85 N.Y.2d 20, 25 (1995). Def. Goodman directs his conduct to the consuming public at large to
obtain “patrons” on his Patreon.Com credit card processing service. Dolan v. Select Portfolio
Servicing, Inc., No. 13-cv-1552, 2014 WL 4662247, at *7 (E.D.N.Y. Sept. 18, 2014). The
Plaintiff has standing to sue Def. Goodman under Sections 349 and 350 so long as “some harm
to the public at large is at issue.” Weight Watchers Intern., Inc. v. Stouffer Corp., 744 F’. Supp.
1259, 1284 (S.D.N.Y. 1990).

14. | These Goodman/MSDI podcasts are nothing more than commercial advertisements in
disguise to solicit funds from the general public to support Def. Goodman’s lifestyle. Zoll v.

Jordache Enters., Inc., No. 01 Civ. 1339 (CSH), 2003 WL 1964054, at *7 (S.D.N.Y. Apr. 24,

 

2003) (quoting Messenger, 94 N.Y.2d at 442-43).
SPECFIC ALLEGATIONS
I: VIOLATIONS OF NEW YORK GENERAL BUSINESS LAW §§349-350
(CONSUMER PROTECTION ACT)
HARMFUL CONDUCT DIRECTED AT THE PUBLIC

15. Plaintiff repeats, repleads and incorporates by reference every allegation of paragraphs 1
through 14 of this Supplemental Complaint as though set forth in full herein.
16. Def. Goodman’s podcasts, commercial speech, representations, advertisements in
disguise, or practices, were (and continue to be) deceptive, harmful, and likely to mislead
consumers acting reasonably. All these actions undertaken by Def. Goodman took place in
NYS. In contravention to NYS GBL §§ 349 — 350, Def. Goodman broadcasts harmful

information to the public at large.
 

 

 

 

ot Oe ene Sm ee a Te ee ee ———-

ent 150 Filed 09/09/20 Page 8 of 36

oe Se 2 a

Case 1:18-cv-08653-VEC-SDA Docum

17. To illustrate the harmful commercial nature of these podcasts, Def. Goodman’s channel
“CrowdSourceThe Truth™ 2” experienced an account “termination” for the distribution of

“harmful content” about Goodman’s COVID-19 “Plandemic” conspiracy theories.

 

 

 

 

 

Above: Jason Goodman’s Facebook post of 04/06/2020 (details below)

 

is YouTube Preparing to Terminate Jason Goodman?
Crowdsource the Truth Deemed "Harmful" by YouTube

  

Crowdsource The Truth was live.
about 4 months ago

In the most recent salvo against the truth, YouTube has demonetized
Crowdsource the Truth 2 for what they have determined to be “harmful content".
Is the total removal of Crowdsource the Truth coming next?

It is now more important than ever before, if you like and watch Crowdsource the
Truth, please become a sponsor before it is too late. Sponsor Crowdsource the
Truth & enjoy exclusive content on SubscribeStar&Patreon
http://www.patreon.com/crowdsourcethetr...

http: //www.subscribestar.com/crowdsourc...

http: //paypal.me/crowdsourcethetruth

Visit http: //www.crowdsourcethetruth.com

 

 

 

 

18. | YouTube’s account monetization termination on 04/06/2020 was related to Def.

Goodman’s constant podcast cheerleading that the COVID-19 virus is(was) a fake pandemic
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 9 of 36

engineered by leading virus experts in the federal government to benefit a cadre of bio-pharma
corporations. Def. Goodman openly flaunts(ed) health guidelines for facial covering and social
distancing promulgated by the health officials of NYS. Def. Goodman encouraged the general
public not to obey pandemic emergency orders, not to wear face mask coverings, not to practice
social distancing, etc.

19. To give the Court a sampling of the proportionality and harmful nature of Def.
Goodman’s podcasts, CSTT widely distributed to millions the discredited content presented in
the book “Plandemic”, used to legitimize theories that the COVID-19 pandemic is a
manufactured depopulation operation run by the U.S. Government. In an interview with Def.
Goodman side-kick, discredited lawyer Larry Klayman, esq. (presently under a 90-day
suspension of his law license by the District of Columbia Bar) and “Dr.” Judy Mikovits (author
of “Plandemic”) several threats were made against COVID-19 response task force incident
commander Dr. Anthony Fauci of the U.S. National Institute of Health. A planned television
show on the Sinclair Broadcasting Network (with access to over 80 commercial television
stations) featuring Klayman and Mikovits was cancelled after a national outcry over the content
of “Plandemic”. (See “Sinclair pulls show where Fauci conspiracy theory is aired”, Associated
Press, 07/25/2020, URL https://apnews.com/d49a45e68eebafSf02 1b685 142530819). In fact, as
seen below, Def. Goodman was in the process of creating yet another social media platform as

part of his “business” properties to push this theory — “brandnewtube.com”.
 

 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 10 of 36

i CrowdsourcatheTruth @esthetruth » Aug 2 ¥
Viewers have been asking me to join #biandrewtube go | hve,
brandrewtube.com/@atowesdurceth butaddly ét wall not allow me ta past
ANY videos featuring: @DchudyAMiknvits Ke been trying for déys, Who :
conirols.this, platform? | understood it was “censorship free“

 

The Silencing of Dr. Jidy Mikovits with Guests Dr. Ju...
Dr. Judy Mikovits has quickly become the most
suppressed scientist in the world. but why? She joins ...
youtube.com

 

 

De 119 CF 47. a

Above: Def. Goodman 08/02/2020
podcast entitled “The Silencing of Dr. Judy Mikovits”

CrovadacurpatheTruth Geathetruth - May 6
(Cfiarfes Grtal W CLOSING IN— Silents of tha Miteiios! Seana

   

@ crowtsoursetath Sarhatth |
Choris Orta! ic CLOSING IN — Silence of the Maclem! Seams with speck |
| guieat Dr. uy Afteuvtin i
| # pegs
Qz2 tl 1a 0 \2 ih

 

Above: Def. Goodman’s podcast of 05/06/2020 entitled, “Silence of the Medical Scams”. Dr.
Judy Mikovits (left) and Dr. Anthony Fauci, National Institute of Health (right).
Judy A. Mikovits is a PhD and not an M.D.

 

Controversial CFS Researcher Arrested and Jailed
By Jon Cohen Nov. 19, 2011 , 6:46 PM

Judy Mikovits, who has been in the spotlight for the past 2 years after Science published a controversial report by
her group that tied a novel mouse retrovirus to chronic fatigue syndrome (CFS), is now behind bars.

Sheriffs in Ventura County, California, arrested Mikovits yesterday on felony charges that she is a fugitive from

justice. She is being held at the Todd Road Jail in Santa Paula without bail. But Sciencelnsider could obtain only
sketchy details about the specific charges against her.

https://www.sciencemag.org/news/201 1/11/controversial-cfs-researcher-arrested-and-jailed

 

 

 

10
 

 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 11 of 36

 

Who is Judy Mikovits in ‘Plandemic,’ the coronavirus conspiracy video just
banned from social media?

By Katie Shepherd, May 8, 2020 at 8:50 am. PDT

When Judy Mikovits co-wrote a 2009 research paper that linked the mysterious condition known as chronic fatigue
syndrome to a retrovirus that came from mice, thousands of sick patients hoping for relief rallied behind her. The
scientific riddle was solved, they thought.

Less than two years later, those hopes were dashed when follow-up studies failed to replicate the findings and the
respected journal “Science” retracted the paper. Researchers posited that the study’s inaccurate conclusions were the
result of contamination of the lab samples, and the theory that a virus might be the source of the still-mysterious
condition died.

 

https://www.washingtonpost.com/nation/2020/05/08/plandemic-judy-mikovits-coronavirus/

 

 

 

YouTube removes ‘Plandemic’ video with coronavirus claims by Dr. Judy
Mikovits

Updated May 07, 2020; Posted May 07, 2020
By Geoff Herbert | gherberf@syracuse.com

YouTube has removed another video that’s circulating conspiracy theories amid the coronavirus pandemic.

“The Plandemic,” a 25-minute clip from an upcoming documentary, was taken off of YouTube this week for
violating the Google-owned video site’s community guidelines. The video centered on Dr. Judy Mikovits, a
former chronic fatigue researcher who claims the federal government is behind a “plague of corruption” to
inflate profits from a potential vaccine even as COVID-19 threatens lives. '

YouTube said last week that it was expanding its fact check information panels to the U.S. as coronavirus
“reaffirmed how important it is for viewers to get accurate information during fast-moving events.”
“Misinformation that comes up quickly as part of a fast-moving news cycle, where unfounded claims and
uncertainty about facts are common. (For example, a false report that COVID-19 is a bio-weapon.) Our fact
check information panels provide fresh context in these situations by highlighting relevant, third-party fact-
checked articles above search results for relevant queries, so that our viewers can make their own informed
decision about claims made in the news,” YouTube said.

https://www.syracuse.com/coronavirus/2020/05/youtube-removes-plandemic-video-with-
coronavirus-claims-by-dr-judy-mikovits.himl

DIRECT HARM TO THE PUBLIC
20. The Def. has pushed these phony “plandemic” conspiracy theories with dozens of phony
experts that lack any credentialing in the sphere of public health or medicine. The endgame is
always to encourage members of the general public to question pandemic public health orders

and to act in open defiance of such orders.

11

 
 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 12 of 36

ie Jerry @TheRedleryess «Jul Ft “
Watch @cethetnuth’s broadcast! Dr, Faudl, How Many Licks Does It Take to
Gel to [he Tootiie Roll Genter of a Manufactured Pandemic?

   

| @ Crewdeourcethetruth sesthetruth |
Dr. faut, Haw Many Licks Does It Take to Get to the Tootsie Rall Center
: of a Manufactured Pandemic? !
| A pscpity

 

Above: Jason Goodman podcast on 07/30/2020 entitled, “Dr. Fauci, How Many Licks Does It
Take to Get to the Tootsie Roll Center of a Manufactured Pandemic?”

CrowdaoyreethaTruth @esthetruth «Aug 6 ¥
Gavid-19, Mandalery Vacelnation & the Bepopustion Agenda with Spectal
Guest Charlie Roblreson

 

 Covid-19, Mandatory Vaccination & the Dapoputstian Agenda with
| Special Guet! Challe Robinson
: # pocply

Above: Jason Goodman podcast on 08/12/2020 entitled, “COVID-19, Mandatory Vaccination &
Depopulation Agenda with Special Guest Charlie Robinson”

21. According to the social media auditing service “Social Blade” just ONE of Def.
Goodman’s channels has had over one half of a mitlion views in a month (30 days / 532,358).
Another channel “Crowdsource The Truth™ 2” has 34,423 “subscribers/viewers”. These are
only two of the 13 social media properties operated as distribution points for the Def.’s

“business”. This represents a mass communication to the general public.

12

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 13 of 36

‘ JssonGasdman @ (
: UPLOADS «= aUBBCRIBERa «WIEO VIEW «=6COUNTRY CHANNEL TYPE @ UBER CREATED
2019 4K. dO yews ep 21h, 2011

= 207,311th 177,598th 168,129th 34,467th
SLESCRIBER VIDEO VIEWS COUNTIY
RANK RANK AAnK

 

oes " ata TEE TT a

:
: . 692.358K *
BAS2CHIBERG FUR THELAST SpDRYS, mt tee S2IK : VIED VIEWS FOS THE LABT 20 DAY

 

 

 
  
    

Pere

CrowdgourcetheTruth Gléathatrath

m7
ce ‘ “FOLLOWERS FOLLOWING LIKES TWEETS UBER CREATED AVERAGE RETWEETE AVERAGE LIKES
MA 935 6,760 41,125 ‘Det 26th, 2016 10 15

           
     
 
    
 

210,9218t 1,801,494th 73,244th «= s(1,784,254th

FOLLOWERS: FOLLOWING . ENGAGEMENT MEDIA
RANK RANK ' RANK RANK

 

me TEE ET rae TEE

“gg 7s 4 2167- 2 . a75
FOLLOWERS FON THE LAST 30 Days & FOLLOWING FOKt THE LAST 2 DAYS g MEDIA FORTHE LAST 3 DAYS.

 

ae I TE rane

Above: Social Blade statistics for “CrowdSourceThe Truth ™ 2”
22. The commercial speech content of Def. Goodman’s podcasts is confirmed by the fact that
20-25% of podcast content includes a plea for viewers to become paid financial supporters and
“patrons” via the Patron.Com credit card processor. These “open” podcasts — displaying the
CROWDSOURCE trademark -- are a tease for members of the general public to continue
watching the second part of the subject matter podcast on PATREON.COM or

SubscribeStar.COM (credit card processing services).

13
 

 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 14 of 36

DECEPTION TARGETED TO THE GENERAL PUBLIC
23. As the Court will note from the Amended Complaint (Dkt. 5) it has been alleged that Def.
Goodman has used social media tactics to create false impressions of social consensus against
purported CROWDSOURCE enemies. Referring to Def. Goodman side-kick Quinn Michaels
(aka Korey Atkin), “Michaels acts as the chief architect of an automated “bot” network that can
attack rivals of the CSTT “community” and mimic organic support of thousands of people. The
bot-network is used for the purposes of implementing reputation destruction campaigns on social
media...” (pg. 8 of 44, Dkt.5).
24. The reverse is also true. Def. Goodman uses fake Twitter followers, fake YouTube
subscribers, fake podcast views, and fake podcast/video “likes” to create fake indicators of social
media influence. This on-going deception scheme is designed to deceive members of the general
public. Moreover, the type of members of the public that are(were) deceived depend(ed) on Def.
Goodman’s social media platforms to make informed decisions. Goodman wanted to increase
his appeal that CROWDSOURCE was(is) a social media influencer in order to boost his
credibility. The objective is(was) to deceive viewers to become “patrons” via the
PATREON.COM and/or SubScribeStar.COM credit card processors. These fake metrics caused
members of the public to make “less preferred choices”. These business practices deceived
members of the public by affecting their perception of opinions and ideas and thus affecting their
decision-making concerning which opinions and ideas had garnered public support (e.g.

violating New York pandemic emergency orders, not complying with such orders in social

 

distancing or face mask coverings [to name a few], etc.). See FTC v. Devumi, LLC, No.
9:19cv81419 (S.D. Fla.) and press release of N.Y. Attorney General “Attorney General James

Announces Groundbreaking Settlement With Sellers Of Fake Followers And “Likes” On Social

14
 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 15 of 36

Media,” 01/30/2019, URL: https://ag.ny.gov/press-release/201 9/attorney-general-james-

announces-groundbreaking-settlement-sellers-fake-followers

 

 

NEW YORK - Attorney General Letitia James today announced a precedent-setting
settlement over the sale of fake followers, “likes,” and views on social media platforms,
including Twitter and YouTube, using fake activity from false accounts. The settlement
prohibits Devumi LLC and related companies (“Devumi”) from engaging in any of the same
misconduct going forward.

“Bots and other fake accounts have been running rampant on social media platforms, often
stealing real people’s identities to carry out fraud,” said Attorney General Letitia James.

 

 

25. Def. Goodman has engaged in (1) consumer-oriented conduct that is (2) materially
misleading and that (3) plaintiff suffered irreparable injury as a result of the allegedly deceptive
act or practice. Koch v. Acker, Merrall& Condit Co., 967 N.E.2d 452, 452 (N.Y. 2012). Def.
Goodman used his fake social media metrics to create the appearance of public consensus during
the targeting of the Plaintiff with despicable, vile and reprehensible assertions, insinuations,
statements and other podcast content (see section of this complaint for catalogue of defamation
per se claims) that was ratified, approved of, and endorsed by fake “sock puppet” accounts,
video “likes”, etc.

26. To illustrate the nature of “sock puppets”, “Each bot will create a number of distinct user
profiles, each of which is called a "sock puppet." See Sandvig v. Sessions, (Mar, 30, 2018) 315
F. Supp. 3d 1 (D.D.C. 2018). Again, to illustrate, “In Nunes, an author created multiple
pseudonymous online accounts (called "sock puppet" accounts) and then used those accounts on
Amazon to post positive reviews about her books and negative reviews about another author's
books. Nunes, 299 F. Supp. 3d at 1222-23”. Vitamins Online, Inc. v. HeartWise, Inc..Case No.

2:13-cv-00982-DAK (D. Utah Sep. 24, 2019).

1S
 

 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 16 of 36

|
27. Several statistical anomalies in the social media growth of the CROWDSOURCE
properties indicates the purchase of fake YouTube subscribers that consequentially produce fake |

video “likes” to create the false impression of general social consensus.

Jaton Goodman aan anpeen weet
vor aa COMMS CaM abour Qo Ti me
—_ le ivi
V7 986th Tia ehHh ‘efit anor.

 

 

 

 

Above: Jump in 1,000 subscribers in one day period. Source: VidIQ
28. The “gravamen" of a GBL § 349 claim is "consumer injury or harm to the public
interest." Securitron Magnalock Corp. v. Schnabolk, 65 F.3d 256, 264 (2d Cir. 1995) (internal

quotation marks omitted), cert. denied, 516 U.S. 1114, 116 S.Ct. 916, 133 L.Ed.2d 846 (1996).

16
 

 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 17 of 36

DIRECT HARM TO THE PLAINTIFF
29. Def. Goodman used these fake “sock puppet” accounts, fake “likes”, fake “subscribers”,
fake “views” to inflate the sense of community approval as to endorse Def. Goodman’s vile and
reprehensible attacks on the Plaintiff, using Plaintiff's likeness, name and personage in these
commercial speech solicitations for funds.
30. Def. Goodman has maliciously and irreparably injured the Plaintiffs business, career,
reputation and personage with the use of his “business” resources (with the use of the
CrowdSource trademark) to tweet, broadcast, podcast and publish false reports, slander,
defamation per se and libel as part of these false advertising campaigns.
31. Simply stated, Def. Goodman has used deceptive and unfair practices in his “business”
(commercial speech, advertising in disguise) to execute the commercial exploitation of Plaintiff's
personage with fake “sock puppet” accounts, fake “likes”, etc. to inflict permanent career
damage upon the Plaintiff.

INVASION OF PRIVACY CLAIM

32. Def. Goodman has used his social media business resources to make a public disclosure
of confidential and sensitive private information regarding the disabled son of the Plaintiff —a
vulnerable individual. The public exposure of this sensitive private information (invasion of
privacy) was a source of great emotional distress, embarrassment and humiliation for the
Plaintiff. The Plaintiff's handicap son has absolutely no connection with the issues related to this
present controversy. Def. Goodman obtained this confidential information from Corean
Elizabeth Stoughton of Hanover, Maryland, the former girlfriend of the Plaintiff's brother

(George Webb Sweigert (Goodman’s former roommate)).

17
   

 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 18 of 36

33. Ms. Stoughton (daughter of a career U.S. National Security Agency contractor) had a
hybrid live-in relationship with George Webb (Sweigert) for approximately 14 months in
Maryland. She used the moniker “Deep NSA” in her tweets and YouTube videos created in
tandem with George Webb.

34. Def. Goodman announced in a broadcast that he had a confidential informant with access
to private information and described the levels of access only Ms. Stoughton had (access to
George Webb’s e-mail messages and phone texts). The exposed information was “confidential,

individually identifiable information”; Mount v. PulsePoint, Inc., 684 F. App’x 32, 35 (2d Cir.

 

2017). It was Mr. Goodman’s malicious intention to commit this tort against the Plaintiff as he
retweeted this information under the CROWDSOUCE trademark almost a dozen times to his
International audience of millions. Defendant made these public disclosures of private facts
willfully, wantonly, and with reckless disregard for the impact on the Plaintiff.

35, "TA] privacy invasion claim-and an accompanying request for attorney's fees-may be
stated under (G.B.L. 349) based on nonpecuniary injury "; Meyerson v. Prime Realty Services,

LLC, 7 Misc. 2d 911 (N.Y. Sup. 2005).

18
 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 19 of 36

 

Replying to @ActonDavid @NYCMayor and 4 others .
Cyberstalker/.deddbeat dad David Sivetgert abandons his awh, sor
to troll me.with Makenend #NYPD does nothing ta protectditizens from
‘cyber’ stalking, & Haiesdsinerit

Coninteract this Gisqustitig tall sponsor Crowdsource the Toith

pateoncomscrowdegurcethe,,.
subscribestancom/crevadsourcethe...

@: CroweledtircetheTruth @asthetruth «May 12 w

 

Crowdsourte The Truth is creatirig #reainews videos | Patrean

Become a patron of Crowdsource The Truth today: Read 1996 pasts by
Growdsource The Truth and get access to exclusive.content and...

# patrecn.cant

 

Above: Redacted tweet of Jason Goodman, “Cyberstalker / deadbeat dad David Sweigert

abandons his own son XX XXX to troll me with fake news...”

X People in this conversation

 

CHimbling Mt. Shasts)
“BAconDevid' rh

Bldg of novice cimber

Failowing

  

Miyor Bilt de Blasio @
@NYCMayor

Fighting every day to make New-York the fairest big city in America,
_ Hefhim/his. (ryc.gay/tocialmediapol. 4

NYC Mayor's Office @
@NYCMayorsOffice ;
Live from City Hail, in the greatest city on Earth. NYCMayor Bill de Blasio.

a!

Andrew Cuoma @
‘@NYGovCunmia.
Father, fisherman. motorcycle enthiiast, 56th Goverior af New York:

j

City of Reew York @
@nycgov

Gifigal New. fark City government Twitter, Ketip up wilh NYC news, Services,
prograins: free events and emergency notificatioris.

Mayoral Photo Otfice °
@NYCMayoralPhos

The City of Nea York Mayoral Photography Citfice

ie:
z
P|

Above: The above tweet was sent to these addresses

Plaintiff has already stated a claim for invasion of privacy in the SAC (Dkt. 88); see

below.

19

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 20 of 36

STANDING
4. The Plaintiff relies on the following statues for standing; N.Y. General Business Law
(GBL) states at §§ 349 — 350 and N_Y. Civil Rights Law §§ 50-51. Common law Invasion of

Privacy, Defamation, Defamation Per Se (trade libel). As both parties are citizens of different

 

states and the arnount in coniroversy exceeds $75,000.01 diversity exists.

BPARTIFS

37. Among other relief requested, Plaintiff seeks a declaration from this Court that the
foregoing indicates violations of the New York General Business Law (G.B.L. § 349 and 350).
Further, injunctive relief should be granted to ensure Def. Goodman and/or MSDI removes this

material from the CSTT social media sites (to include material articulated in the SAC (Dkt. 88)).

I: DEFAMATION AND DEFAMATION PER SE
38. Plaintiff repeats, repleads and incorporates by reference each allegation of paragraphs 1
through 37 of this Complaint as though set forth in full herein. All the Defendant’s actions
described below have taken place in the NYS.
39. | Goodman’s slanderous, libelous and defamatory per se allegations (inherently harmful)
wete directed specifically at the undersigned’s business, trade, profession and was not framed as
hyperbole, opinion and/or editorial content. Def. Goodman’s personal animus and malice
directed toward the Plaintiff has remained unabated since the filing of the SAC (Dkt. 88), which

constitutes a continuous tort against the Plaintiff.

20
 

 

Case 1:18-cv-08653-VEC-SDA Document 150 “Filed 09/09/20 “Page z 21 of 36

   

O Jason Géotlnan <truthcrowdsourcethetith.otg> aofeo20 s2aPM <r ie
To Spoliation Notice Copy cane@niaidnth.goy and 22 others a

Reply = Reply all Forward Delete

   
 

The individual who. sent the eal bein ea

 

his clam sth eral are false Please dieregore ane eoek a opting fo dixnipt roe sesvines and sow
panic arid this crisis, ,

Above: Def. Goodman’s 03/30/2020 e-mail message to 22 people, declaring that the Plaintiff is
“mentally unstable and is a serial stalker ... he is attempting to disrupt public health services and
sow panic amid this crisis..”

 

ali pO cal DE Ra Tota GMT SOHNE iy

   

0 Jason Goodman <tuth@crondsourosthetruthog> Pn
Ta Spoliation Notice :

Reply Reply al) Fonsart Delete =

Fic zouyol pipchepath, If the courts ever reopen | will nt cest unit you ave in jal

_— On Mer 30, 2020, at 10:54 AM, Spolistion Notice <:pbliatian-notice@malbocony> wrote: Te, Jason Goddirian
| have-obserred yaur recente conument oa YouTube video (attached). This messaire inakes certain Parties .,

 

wolfns patienis-at-nyes pest hospital whit acnuserl-by-ine physician: of-pbjtaining-private
‘alephore- nummber-to'inteitere with patient: cary D, Geonge Sweigert Evidence Collection Team
<Wetistitled jpg»

Above: Jason Goodman’s 3/30/2020 e-mail message to the Plaintiff, “F__k you you psychopath.

If the courts ever reopen I will not rest until you are in jail.”

 

siti eaadiia:

©. Jason Gooiinan “etruthterowsdsauiroethetruth org 5/41/2020 255 AM ove Fl Ke
To Baad George Acton Sweigert ‘Copy George Webb Sweigert and 11 others er

i Reply  Replyall Forward Delete =

 
 

David, Genaje iweigert is a cyber stalker who has persistently p py btichesd fal famatory ston me

‘ihedia, This'individual hes made oublic comments abolta family history. eee as well. ac ite arent
_hisawn brather, which cause me to. belive he nray be meritally il, This'individual has engaged ina iiree yearlong daily
harassment campaign against me. Pleice digregard-his nessages.

 

Above: Jason Goodman’s 5/31/2020 e-mail message to 11 people that Plaintiff is a “cyber
stalker ... as well as wife swapping with his own brother ...”.

21

 
 

      

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 ‘Page 2 22 of 36

 

0 Sason Goodman, setruth(fiicrendsourcethetruth ong? Tazo bam % Bl
Th Spaliation Nottce “Capy Spheani1 1 tgiail.com and 12 others

Reply Replyall Forwerd Deets =

 

 

We can discuss this and all your nther frivalsus Gains viet you appear before the judge in NV: Stop Tiateessanigy frie
Swveigert. | {ou area public Inenice and likely d danger ta yourselt,.

  

Tot Jason Goodman’ ace! Coresin Elizabeth Stoughton

As: you:are well avimre, Mr, Geadman hes published the frst nate of a handicapped-vulnerable indi Wwicual, Apparently;
this information wes abtained trom Ms: Stoughton,

This-e-mail demands that. the twitter tweets containing, the name of this incivicisal be deleted: from the social media
account of CrowdSource The Tnith.

To thait end, below is a draft letter mation to the magistrate judge in the matier of Mr, Goodman's slander, defamation
‘and hibet lawsuit

Froris:

D. George" Sweigert

cfo General Delivery
Mount Shasta, CA 96067

Spokation-noticettmaibexorg

ace Te ee a ee 1

 

Above: Def. Goodman’s 7/22/2020 e-mail message responding to a request to remove tweet’s
with the name of the Plaintiff's son states, “[y]ou are a public menace and likely a danger to
yourself.”

 

© Jason goodman <twth@rowdsourcethetruth.o
To David Geoige Acton Sweigert Copy. George Gichb Swaigert and 13 others

srisrageos24PM fe ig,

Reply Replyall Forward Delete =

 

David. Gennge Sweigert isa serial eyberstalter, . Based on ‘tis past Behavior, public statements.of a family history of menital
Theis, his false statements and his persistence in harassing me, he: is beliaved to be mentally ill, -His:come«nunicatioris
should be ignored.

i On. jun 19; 2020, at 11:14 AM, Dayid George Acton Sweigert.<spaliation-notice@mailbox.org> wrote: Dear Sir
At 12445 you mention my legal name. ° You have been reported to YouTube. | have never worked for NORTEL
You are aware of this and you are publishing  falkehood. { helteve you are doing this due to your. alleged prior
homosexual relationship with-my brother George Webb, Gease and desist: Warm regards; Fidence Collection
Tear ¢EYEGxDVUEAESZOS jpeg>

Above: Def. Goodman’s 6/19/2020 e-mail message to 13 people stating the Plaintiff is “a serial
cyberstalker ... he is believed to be mentally ill...”

22
 

 

 

ee

 

Case 1:18-cv-08653-VEC-SDA’ Document 150 Filed 09/09/20 Page 23 of 36

Croledsouethetruth @esthettutn Apr 27 a
Replying te Acton David ebAAntetniani22, gpd-edtiety :

  
 

hie feckless efforts by sponsoring Cis me. cos tg

‘patreon.com/crawdsqurcethe.

 

a Croivatsourcethettintt-on: “Subitribestar cain

eae Subscribe ‘fp Crowdsdurcethetnwih for miote updates
wae andexcusiv’ content.

/ # subscribestan.cant’

 

 

[>

O41 a Or

Crowedscnrbethelruth. @ctthetuth.» Apr 26 Me
Replying t to @ActonDavid @UyBrootes and 2 others:

 
 

more peop rate ea Srnec

 

 

ovine a prsor a Ceciource the Tun BateariemenfercnndcourcetNe

    
 

oe Growedsaurtethietuth on subscribestar.com
Men Subscibe to Crowdsourcethetruth for more. updates
a ra and exelutie content.

f. subscribestarcant

&

° a °

Above: Def. Goodman’s tweets of 04/26 and 04/27/2020 labeling the Plaintiff as a
“cyberstalker” (this is a mere sampling) and “show him how counterproductive his lame attempts
” FALSE

GronsurcthaTath 6 @esthetruth « «May 12 “

i
i
!
Pi.

 

| dspea rt
protect social engineers like @panloottrel losers of a feather “would seam to
" flock together:
| om a Q %

Above: Def. Goodman’s tweet of 05/12/2020 labeling the Plamtiff as a “deadbeat dad brother
Dave who really should call his abandoned special needs son KXXXXX...” (redacted)

23
 

IIT ig ata —— — —_ __—— —

 

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 ; Page 2 24 of 36

‘Crowdsourcethetnith @athetnth - Maes 6 v

 

‘bg Fim Show hits how kite his efforts are by sponsdriig Crdwdsaurce the
Teuth
patrean.com/crowdsaurcethe..,

 

- Crowdatiingethetiuith on subsortbestay.com

Subscribe to Ciawdsourcethetruth for more updates.
Ae and esciisive content,

\@ subecrbestar.com

 

 

Zo n 9 if

 

Above: Def. Goodman’s tweet of 05/06/2020 stating, that Plaintiff is a “dead beat dad and serial
cyberstalker’ (this is a mere sampling) and “show him how futile his efforts are..”. FALSE

P CromdsoureetheTrath @csthetruth - “May

   
 

i terrorize roines my viewers daily, he heeds ta be stopped. -

i patreoh.ocom/crowdsdurcethe...

 

Crowdsourcethetruth on sutiscribestar,com

A Subscribe to Crowdsourcethietruth for more updates
A and exchusive content.

Me? subscribestar.com

 

 

fa Q vy

Above: Def. Goodman tweet of 05/02/2020 stating, that the Plaintiff “is a serial cyber stalker

&self admitted wife swapper...” FALSE

CrowdsourcetheTruth @esthetruth - Apr ar Mo
Replying to @Acto Dauieitih il : ; '
Peopte who realizil David George Swoigert isa aber stalker apecounteract
his feckless efforts hy Spethsene mn " :

  
 

pat eon.comycrowesourcetne..

 

W :Crowdsourcethetrith on.subscribestar.com

B Subscibe to Crowdsourcethetruth for more updates
- and exclusive content

& subscribestar.com

 

 

O14 sae 1 &

Above: Def. Goodman tweet of 04/27/2020 stating “David George Sweigert is a cyber stalker”
and “counteract his feckless efforts by supporting Crowdsource The Truth...” FALSE

24
 

 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 25 of 36

 

al

   
 

te CrowdzourcetheThith | @csthernah « M21

Barsh's ridiculous pacinniilit vax x hairative, anybody know why that’ might
be?

patreen.com/crowdsourcethe...

 

a crowdsourcethetruth on subscribester.com

B Subscribe to Crowdsourcethetruth for mare updates
Mand cxclusive content

@ subscribestar.com

 

 

 

v1 Q ay

Above: Def. Goodman tweet of 05/21/2020 stating, “David Sweigert, deadbeat dad/social
engineer...” FALSE

CrowalscurcetheTruth @esthetruth - Apr 27 v
Replying to @ActonDavid @AAntaimann22. and 6 others —

    
 

a Te yan broths Dave has fear Haleee & harsssed me'tor
et yearn they both (evel false claims & then stalk thelr prey

0.2 ty 02 %

Above: Def. Goodman’s tweet of 04/27/2020 stating Plaintiff is “a malicious cyber stalker” and
“& wife swapping” FALSE

25
 

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 “page z 26 of 36

 

 

 

| Serrwmtteticth center ey 21 v
: ‘ts ctorDenid @fyetadteeh ane] cihers :
- fn dual an tad Wi aeni sigiteny chimed nh ormtig |

re Tah means pane a oon Ne is et

eee Crevdsocremiietruth on muienrtimetes com
‘futecrite mo CroanuTeethetrints fe mire updates
PE ancl anise cnrnare,

oP eaahney beatae cise

 

a gp

w
e: er an :
nets tsi sati clement lth mseticy petri abe :

sic pompde fer tuning inta Creycjocece the
Tip nna egrets Balen antes cee ater see

 

 

 

Above: Example of the multiple (usually a dozen) tweets per day disparaging the Plaintiff
40. Defendant made his untrue and/or misleading statements (see above) and representations
willfully, maliciously, wantonly, and with reckless disregard for the truth. Def. Goodman’s
intent was to irreparably injure, tarnish, damage and disrupt the employment, career, business
operations and reputation of the Plaintiff by imputing defects in Plaintiff's moral character,
injuring his reputation. Plaintiff claims that the “trade, business or profession” exception is

available to him as the defamation ts “of a kind incompatible with the proper conduct of the

26
 

   

 

—

—e — —

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 27 of 36

 

business, trade, profession, or the office itself.” Liberman v. Gelstein, 80 N.Y.2d at 436, 590
N.Y.S.2d 857, 605 N.E.2d 344.

41. The Court should issue a declaratory statement and label the slander, defamation and libel
described above for what it is; see “while most of the parties’ alleged conduct (and indeed their
mutual recriminations throughout this litigation) is patently ridiculous, it is not legally
outrageous” (Dkt. 140). Statements that the Plaintiff is a “wife swapper”, “cyber stalker” and
“deadbeat dad” describe improper and illegal conduct which is actionable defamation and are
not merely “patently ridiculous”. Injunctive relief is sought to remove this conduct from the
Goodman / MSDI social media properties.

42. “Under New York law, "[t]o state a claim for defamation, a complaint must allege '(1) a
false statement that is (2) published to a third party (3) without privilege or authorization, and
that (4) causes harm, unless the statement is one of the types of publications actionable
regardless of harm.'" Elias v. Rolling Stone LLC, 872 F.3d 97, 104 (2d Cir. 2017) (quoting
Stepanov v. Dow Jones & Co., 120 A.D.3d 28, 34 (1st Dep't 2014)). Accusations of serious

criminal activity or statements that tend to injure another in her profession can certainly be

actionable as defamation, and can constitute defamation per se. See Liberman v. Gelstein, 605

 

N.E.2d 344, 347 (N.Y.1992).” See Hayashi v. Ozawa, 17-cv-2558 (AJN) (S8.D.N.Y. Mar. 28,
2019).

43. | Def. Goodman has (1) made false and stigmatizing statements about Plaintiff—
statements that call into question his good name, reputation, honor or integrity; and (2) which are
false and stigmatizing statements that were made public. |

44. Under New York common law, Def. Goodman’s statements about the Plaintiff represent

defamation per se. Goodman has specifically targeted to the Plaintiff's moral character to injure

27
 

   

— —— ~ - - —

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 28 of 36

and harm the Plaintiff's career, public reputation and standing in his professional community.
Each and every time Def. Goodman’s distributes his slander and libel in a malicious manner, via
the means of Google Search Engine Optimization (S.E.O.), there is a cumulative effect that
severely impacts the Plaintiffs ability to adequately market his professionals services and
background via the Internet. Def. Goodman knows this, and is extremely precise in the targeting
of the Plaintiffs name, reputational credentials and insinuations and slander as to lack of moral
turpitude, mental illness, wife swapping, being a deadbeat dad, etc. These comments and
false statements are designed to ruin the Plaintiff s life and career via public humiliation and
professional injury. These statements are not presented as editorial or opinion but stated as fact.
45. Def. Goodman has published "false statement[s], published without privilege or
authorization to a third party, constituting fault as judged by, at a minimum, a negligence
standard, .. which constitutes defamation per se”. Dillon v. City of New York, 704 N.Y.8.2d 1,

5 (N.Y.A.D. | Dept. 1999). _

Ill: _ VIOLATIONS OF CIVIL RIGHTS LAW § 50 and 5t
46. Plaintiff repeats, replead and incorporate by reference each allegation of paragraphs 1
through 40 of this Complaint as though set forth in full herein. All the Defendant’s actions
described above has taken place in the State of New York.
47. | Def Goodman has abridged the undersigned’s right of privacy by the unauthorized use of
Plaintiff's name, portrait or picture for commercial purposes pursuant to New York Civil Rights
Law § 50, Right of Privacy.
48. | Def Goodman has used the name, image, likeness and/or photograph of the undersigned

to attract viewers to his commercial speech podcasts. There is no newsworthiness, editorial

28
 

 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 29 of 36

rationale or any other journalistic endeavor that would justify this type of use. Def. Goodman
simply wants to inflict maximum embarrassment and social humiliation on the Plaintiff and to

irreparably injure his career in critical infrastructure protection.

CrowdsourcetheTruth @csthetruth « Oct 18,2019 vw
Court Jester D. George Sweigert's Soca) Engineering Lawfare Campaign
May Be Coming to an End

 

   

@ crowdsourcethetruth @csthetruth
Court Jester D. George Sweigert’s Social Engineering Lawfare Gampaign
May Be Coming ta an End

& pscp.ty |

 

Above: Jason Goodman 10/18/2019 podcast entitled, “Court jester D. George Sweigert’s Social
Engineering lawfare Campaign May Be Coming to and End”

  

+ {eee acaba. cam 7 pps > court jester-d-geonye-swaljerts social... +

JEsIeT >. George Sweigert's Social Engineering Lawtare ...
Ott 418, 3049 - Court dester D. George Sweigert's Social Engineering LawTare Campaign
Moy Be. Coming to an End: Crowdsourse The Trth was live.

  

Count ar 7 George Swaipart’s Social Enginesting Lawfare _.
Court eater D. George Sweigert’s Social Engineering Lawhars Cartpaign May Be Comiag
fo an Enc , ;

 
 

ainatt’
OAM B Truth::"Court Jester D. George Sweigari’s .....

570 Viewer: Ended:?-morths-ago Court Jeuler D. George Sweigert’s Socin} Engineering
Lawfare: Campaign May Be Coming le an End: Crowdsoutcéthe Trutt.

 
 

TEpeH ) court fécter-d-30863643
Tester D. George Sweigert's Social Engineering Lawfare ..
Oct 6 2019 at T30pm. Cocke CourtJester D, Georje Sweljert's Social Engineering
Lawtkire Campaign May Be Coming In an End + doin rie 12 Comtnejilis,

 
 

; George. Sweigert's Social Engineering Lawfare ....

Oct 18, 2019 - Court Séoter D..George Sweipeite ‘Secial Engineering Lawtsre Campaign
Way Be Coming lo an End. Jaen Goodman. Loading... Unsubscribe...

29
   

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 30 of 36

Above: The proportionality of Def. Goodman’s 10/18/2019 distribution of Plaintiff's
photograph includes: YouTube, PATREON, PSPC.TV (Periscope), bitchute & Facebook, etc. (at
a minimum)

 

Gourt Jester D, George Swelgert’s.Sdelat Engineering Lawtard Campaign May BuCaroing to an End
3,550 views - Gtreamed live arOect 14, 2019 wis HARE =} GAVE

Above: Def. Goodman solicits funds in his 10/18/2019 video podcast via SubscribeStar and
PATREON accusing Plaintiff of working with other “social engineers” to shape public opinion
in some way

49, Although NYS Civil Rights Sections 50 and 51 have different enforcement schemes they
both protect against “nonconsensual commercial appropriations of the name, portrait or picture
of a living person.” Finger v. Omni Publ’ns. Int’l, Lid., 77 N.Y.2d 138, 141 (1990).
50. Pursuant to NYS Civil Rights Section 51 the undersigned claims and alleges that Def.
Goodman, himself or via his companies and businesses, (1) used Plaintiff's name, portrait,
picture and voice (2) for his personal commercial profit, meaning such likeness, voice, image or

photograph were commercially exploited by Def. Goodman without the Plaintiff’ s written

permission.

30
   

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 31 of 36

CrewdiourcatheTruth @csthetruth « Apr id aa
fF Malidaug social ehgineer & Geiinge Webb bro has publicly revdaled family
, history of schizophreris 6 fated on tfeatroying my reputation for 4 years
with Kes now defends Dn | sustiect of social engineering, gee the pattem?
his video will Gkely be. deleted youtube.com/Wwatch?y—AnmWiF...

 

a ow

# Baviet eweigert adcted a naw photo.

 

OT ta is 2b fay

Above: Def. Goodman uses the image of the Plaintiff to support his theory of
“social engineers”

 

1D Oevid Oeplgart mdided grew ptm.
Marne

Crorepehecazrentha Truth “
@oohetruih

   

Mallclous soclal engineer &
George Webb bro has
publicly revested family
history of schizophrenia &
freated on destroying my
feputation for a years with
Tes now deferids Drs |
suspect of social engineering,
see the pattem? his video will
likely be deleted
youtube.com/watch?
veAnmWMiF..

NAT AM. Apr 12, 2020) iter ab App
418 Dabtyamets ara coorpemioryie 20 Ute

9 sa 9 a

  

Above: Photo attached to Defendant’s tweet of 04/12/2020

IV. NEGLIGENT AND INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

51. This section has been abandoned pursuant to the ORDER (Dkt. 140)

DAMAGES
52. The Plaintiff has personally suffered damages in his person and his business as a direct
and proximate result of Def. Goodman for which an appropriate private civil remedy is

unavailable.

31
 

 

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 32 of 36

53. Further, Goodman willfully and knowingly committed deceptive acts and unlawful
practices in violation of General Business Law 349, entitling the Plaintiff to treble damages.
54. | Damages include undersigned’s claim for loss of reputation, humiliation, mental anguish
and damage to trade, profession and business, ridicule in the community.
55. Def. Goodman maliciously commits acts of defamation per se, trade libel and slander of
innocent third parties — like the Plaintiff -- aimed at maintaining the continuity of collecting
fund-raising proceeds for Def. Goodman via PATREON and other credit card processors. This
is a continuing, open-ended and repetitive pattern showing no signs of ceasing.
56. Hundreds of thousands of social media views have been attributed to video productions
that broadcast claims by Def. Goodman about the Plaintiff.
57. The Plaintiff has a property right interest in his reputation, publicity concerning his work
products, maintaining his ability to publish technical reports, his career, employment
opportunities, etc. The Plaintiffs compensable irreparable injury necessarily is the harm caused
by the Defendant.

RELIEF REQUESTED
58. The plaintiff seeks all equitable and punitive damages to be made whole and all other
relief as this Court deems appropriate. Such relief as is necessary to end the smear and shame
campaign directed towards the Plaintiff by the Defendant.
59, Prohibition against using social media. This Court should consider limiting, curtailing,
reducing and ceasing the use of the tnterstate wires of the Internet by the Defendant. This would
include the de-establishment of all YouTube video accounts and other social media accounts

operated by the Defendant.

32
 

   

_— —_—— — —_—

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 33 of 36

INJUNCTIVE RELIEF REQUESTED
60. Millions of CSTT viewers have heard the intentional slurs, slander, misrepresentations
and malice directed at the Plaintiff by the Defendant in an attempt to undermine the Plaintiffs
career in the area of critical infrastructure protection — a field the Plaintiff has been active in for
over two decades. Def. Goodman, acting via MSDI and as a natural person, uses these fake
consensus “bots”, “sock puppet” accounts, fake “subscribers”, fake “likes” and fake “views” to
persuade viewers that his opinions about the Plaintiff are endorsed by a multitude of members of
the general public. This is illegal pursuant to the NYS GBL and creates irreparably damage to
the career of the Plaintiff.
61. “A court may ‘issue an injunction on a motion for default judgment provided that the
moving party shows that (1) it is entitled to injunctive relief under the applicable statute and (2)
it meets the prerequisites for the issuance of an injunction.’” Dunkin’ Donuts Inc. v. Peter
Romanofsky, Inc., No. CV-05-3200, 2006 WL 2433127, at *6 (E.D.N.Y. Aug. 8, 2006) (quoting
King v. Nelco Indus., Inc., No. 96-CV-4177, 1996 WL 629564, *1 (E.D.N.Y. Oct. 23, 1996));
BMG Music v. Pena, No. 05-CV-2310, 2007 WL 2089367, at *2 and 5 (E.D.N.Y. July 19,
2007). This Court should issue such an injunction.
62. As noted above, § 51 provides that a person whose image is used without consent may
maintain an equitable action “to prevent and restrain the use” of the image. N.Y. Civ. Rights Law
§ 51. Plaintiff adequately alleges in the Complaint that Defendants used his image and name
without consent. These allegations are deemed true as against those Defendant. See Joe Hand
Promotions, Inc, v, El Norteno Rest. Corp., No. 06-CV-1878, 2007 WL 2891016, at *2

(E.D.N.Y. Sept. 28, 2007). For this reason alone the Court should grant such an injunction.

33
   
     

 

 

—oo 7 — ae —— —_—

Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 34 of 36

63... Because the allegations are deemed true, Plaintiff has met his burden to establish success
on the merits of his claim as is required for injunctive relief. Furthermore, Plaintiff will be
irreparably harmed if Def. Goodman continues to distribute his name and image. See ASA
Music Prods. v. ThomsunElecs., No. 96-cv-1872, 1999 U.S. Dist LEXIS 13221, at *5 (S.D.N.Y.
Jan. 20, 1999) (“The default of the [defendants] and the well pleaded allegations of the complaint
warrant the entry of an order permanently enjoining the [defendants] from selling any audio tape,
CD, video tape or other phono record containing the name, voice, picture or portrait of [plaintiff]
without his consent.”), adopted by 1999 U.S. Dist. LEXIS 13157 (S.D.N.Y. March 31, 1999);
Diller v. Steurken, 185 Misc. 2d 274, 277 (N.Y. Sup. Ct. 2000) (granting injunction under § 51
where defendants defaulted).
64. Def. Goodman warrants an injunction. An injunction is warranted where a party has |
succeeded on the merits and can establish: “(1) that it has suffered an irreparable injury; (2) that
remedies available at law, such as monetary damages, are inadequate to compensate for that
injury; (3) that, considering the balance of hardships between the plaintiff and the defendant, a
remedy in equity is warranted; and (4) that the public interest would not be disserved bya
permanent injunction.” Kaupp v. Church, No. 10 Civ. 7559 JFK), 2011 WL 4357492, at *4
(S.D.N.Y. Sept. 19, 2011) (citing Salinger v. Colting, 607 F.3d 68, 77 (2d Cir. 2010)).

JURY TRIAL DEMANDED
65. The undersigned demands a jury trial.

ATTESTATION

66. The undersigned hereby attests that all exhibits are accurate and true reproductions of
their source appearance (from Internet web-sites, e-mail messages, etc.). The undersigned

hereby attests that the foregoing statements have been made under penalties of perjury.

34
Case 1:18-cv-08653-VEC-SDA Document 150 Filed 09/09/20 Page 35 of 36

STATEMENT AND VERIFICATION
This pleading is true to the knowledge of the undersigned, except as to matters alleged on

information and belief, and that as to matters that the undersigned believe are true. See NY

a A

D. George Sweigert,

c/o General Delivery

Rough and Ready, CA 95975
Spoliation-notice@mailbox.org

}:3-2¢

C.P.L.R. 3020. So sworn under penalties of perjury.

 

a5

 
 
 

 

 

   

Case'1:18-cV-08653-VEC-SDA Document 150 Filed 09/09/20 Page 36 of 36

hea

 

  

PRIORI

PRESS FIRMLY 70 SEAL oo ‘at TA
rd . . 2 =» 9505 5067 1486 0247 3000 51 POSTAGE.

 

 

eee
- os

PRIORITY =m pecetwel
* MAIL * Ce vo oy. UN se - 92000

mo DD GSWEIGERT, C/O © |
: GENERAL DELIVERY ce ond pink ges

DATE OF DELIVERY SPECIFIED* _ 7 ROUGH AND READY, CA 95975 ce PRO SE OFFICE
USPS TRACKING™ INCLUDED+ oe

 

 

INSURANCE INCLUDED *

PICKUP AVAILABLE a | a _—_ Pre Sé #260

* Domestic oniy

P RO SE OFFICE, Room 200°
U.S. District Court

WHEN USED INTERNATIONALLY, | ae fear [Street a Le |
Arete peeaaranon New York, New York 10007-1312.

 

[O0O07 -/3/2
AN cmuzsyam  VISITUS AT USPS.COM* ey osm

Ps00001000014 OD:12.5x9.5 = ORDER FREE SUPPLIES ONLINE POSTAL SERVICE.

 

 

   

 
